DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Milne (US Patent Application Publication No. 2016/0292997).

Regarding claim 1, Milne teaches a device (Fig. 1), comprising:
a signal [receiver] operable for receiving a signal emitted by a vehicle (user 110, via device 104, receives a signal from an approaching vehicle 106 [Paragraphs 52-54, 57, 60, 62-65, 126]);
a [signal processor] in communication with the signal receiver and operable for identifying the signal as being associated with an impending impact event between the vehicle and a user associated with the device and issuing a local user alert signal (the signal received by the user is to alert about an imminent accident [Paragraphs 52-54, 57, 60, 62-65, 126]); and
a local user [alert generator] coupled to the signal processor and operable for delivering a local user alert to the user associated with the device, wherein the local user alert comprises one or more of an audible alert, a visual alert, and a haptic alert (hence, the user receives notifications and alert on the device 104 so that the user pay attention and avoid the accident [Paragraphs 52-54, 57, 60, 62-65, 126]).
Although not explicitly recited as “receiver, processor, generator”, a person having ordinary skills in the art would recognize that the disclosed system in Milne actually comprises this type of modules for the reception, processing, and generation of the alerts, for the purpose of implementing the disclosed system by hardware.

Regarding claim 3, Milne further teaches the device of claim 1, wherein the signal is a non-audible signal (it is disclose that any type of signals are comprised for communicating the alert to the user, including non-audible signals [Paragraphs 71-73]).

Regarding claim 5, Milne further teaches the device of claim 1, wherein the signal processor is further operable for alerting a pedestrian safety system of the vehicle to the impending impact event via a communications link of the device (the device 104 is notified of the imminent accident and an alert is provided to the user [Paragraphs 52-54, 57, 60, 62-65, 126]).

Regarding claim 6, Milne further teaches the device of claim 1, wherein the signal processor is further operable for interrupting one or more of audio being broadcast by the device to the user, noise- cancellation being performed by the device, and imagery being broadcast by the device to the user such that the local user alert may be received by the user without distraction (audio or visual display are altered when the user is notified about the imminent accident [Paragraphs 52-54, 57, 60, 62-65, 126]).

Regarding claim 7, Milne further teaches the device of claim 1, further comprising an illumination device coupled to the device operable for illuminating responsive to the local user alert signal (audio or visual display are altered when the user is notified about the imminent accident [Paragraphs 52-54, 57, 60, 62-65, 126]).

Regarding claim 8, Milne further teaches the device of claim 1, wherein the device comprises one of microphone-equipped headphones, sensor-equipped headphones, noise-canceling headphones, a mobile phone, a smart watch, a dedicated carry-able device, a dedicated wearable device, and a pet collar (device 104).

Regarding claims 9, 11, 13, 14, these claims are rejected as applied to claims 1, 3, 6, 8.

Regarding claims 15, 16, 19, 20, these claims are rejected as applied to claims 1, 7, 8.

Regarding claim 17, Milne further teaches the method of claim 16, wherein the signal comprises one or more of an audible signal, a non-audible signal, and a visual signal (at least audible and not audible signals are considered [Paragraphs 65, 73]).

Regarding claim 18, Milne further teaches the method of claim 15, wherein, when the impact event is detected at the device, the method further comprises sending a signal from the device to the vehicle to inform the vehicle of the impending impact event (It is disclosed that vehicles also received an alert when needed, as the drivers are also distracted; thus, a person having ordinary skills in the art would recognize that the vehicle’s driver is information about the imminent accident [Paragraph 68]).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Milne (US Patent Application Publication No. 2016/0292997) in view of Patel (US Patent Application Publication No. 2019/0279503).

Regarding claim 2, Milne teaches all the limitations recited in claim 1.
However, Milne does not explicitly mention wherein the signal is an audible signal and the signal processor is operable for identifying the signal as being associated with the impending impact event based one or more of a frequency composition of the audible signal, a decibel level of the audible signal, and a duration of the audible signal.
Patel teaches, in a similar field of endeavor of vehicle systems, the following:
wherein the signal is an audible signal and the signal processor is operable for identifying the signal as being associated with the impending impact event based one or more of a frequency composition of the audible signal, a decibel level of the audible signal, and a duration of the audible signal (it is disclosed a system where, for determining certain incidents, received audio signals are firstly analyzed based on intensity, frequencies, decibels [Paragraphs 37-39]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Milne) by receiving and analyzing audio signals (as taught by Patel) for the purpose of providing other alternatives to determine imminent accidents (Patel – Paragraph 3).

Regarding claim 10, this claim is rejected as applied to claim 2.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Milne (US Patent Application Publication No. 2016/0292997) in view of Barth (US Patent Application Publication No. 2017/0213435).

Regarding claim 4, Milne teaches all the limitations recited in claim 1.
However, Milne does not explicitly mention wherein the signal is a visual signal and the signal processor is operable for identifying the signal as being associated with the impending impact event based one or more of a pattern of the visual signal, an intensity of the visual signal, and a duration of the visual signal.

wherein the signal is a visual signal and the signal processor is operable for identifying the signal as being associated with the impending impact event based one or more of a pattern of the visual signal, an intensity of the visual signal, and a duration of the visual signal (it is disclosed a system where, for determining certain incidents, received visual signals are firstly analyzed based on patterns of the visual signals [Paragraph 27]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Milne) by receiving and analyzing visual signals (as taught by Barth) for the purpose of providing other alternatives to determine imminent accidents (Barth – Paragraph 3).

Regarding claim 12, this claim is rejected as applied to claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 15, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633